Citation Nr: 0333037	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-08 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1959 to June 
1961.

By a December 1999 rating decision, the RO denied the 
veteran's original claim of service connection for hearing 
loss as not well grounded.  In January 2002, the RO, sua 
sponte, undertook to review the earlier decision and again 
denied service connection.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from the January 2002 
decision.

A notice of disagreement (NOD) was received from the veteran 
in February 2002.  A statement of the case (SOC) was issued 
in July 2002, and a substantive appeal was received from the 
veteran later that month.  In May 2003, the veteran testified 
during a hearing before the undersigned Veterans Law Judge at 
the RO;  a transcript of that hearing is associated with the 
claims file.  During the  hearing, the veteran submitted 
additional evidence and waived initial consideration of that 
evidence by the RO.  See 38 C.F.R. § 20.800 (2003).

During the the May 2003 hearing, the veteran appeared to 
raise a claim of entitlement to service connection for 
tinnitus.  As that issue has not been adjudicated by the RO, 
it is not properly before the Board, and it is not 
inextricably intertwined with the issue on appeal (see Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991)); hence, the matter 
is referred to the RO for appropriate action.  


REMAND

The veteran contends that he currently suffers from  from 
hearing loss due to in-service noise exposure.  He has 
asserted that during his Navy service, he served aboard a 
seagoing tugboat, and that he was assigned to stand watch in 
an engine room with four diesel engines, without ear 
protection, each day.  In the rating decision on appeal, the 
RO denied the veteran's claim because of the absence of 
competent evidence of any current hearing loss or of a nexus 
between such hearing loss and service.  

The additional evidence submitted during  the May 2003 
hearing consists of the report of an April 2002 private 
audiological evaluation.  That report appears to suggest that 
the veteran may currently suffer from the extent of hearing 
loss recognized as a disability for VA purposes.  See 
38 C.F.R. § 3.385 (2003).  However, the data included in this 
report consists of a graphical display of audiological test 
results, which is not sufficient information upon which to 
conclude that the examined individual has current hearing 
loss disability, within the meaning of 38 C.F.R. § 3.385.  
See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board may not 
interpret graphical representations of audiometric data).  
Moreover, the report includes no opinion as to the etiology 
of any current hearing loss, and the record otherwise 
includes no such competent opinion.  

Under these circumstances, the Board finds that a VA medical 
opinion, based on examination of the veteran and 
consideration of his documented medical history and 
assertions, is needed to properly adjudicate the claim on 
appeal.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  Hence, the RO should arrange for the 
veteran to undergo an appropriate examination to obtain such 
an opinion.  The veteran is hereby advised that a failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo examination, it 
is imperative that the RO obtain and associate with the 
claims file all outstanding records of VA evaluation and/or 
treatment.  In this regard, the  the veteran testified that 
he received pertinent treatment, as well as underwent VA 
audiological evaluation,  from the Livermore VA medical 
facility.  Some treatment records from that facility, through 
June 2002, have been associated with the claims file.  
However, no report of audiological evaluation, or treatment 
for any hearing or ear complaints, are included in these 
records.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should contact the 
appropriate facility(ies) to obtain and associate with the 
claims file all pertinent records from June 2002, to 
specifically include any related to ear or hearing loss 
complaints, and a copy of any VA audiogical evaluation report 
from that facility.   In requesting VA records, the RO must 
follow the procedures of 38 C.F.R. § 3.159(c) (2003) as 
regards requests for records from Federal facilities.

Additionally, the Board finds that the RO should give the 
veteran another opportunity to present additional information 
and/or evidence in support of his claim.  In October 2001 and 
April 2003 letters, the RO notified the veteran of the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  In both of these letters, the RO requested 
that the veteran provide information and, if necessary, 
authorization, to permit it to obtain pertinent outstanding 
medical records, or that the veteran provide the evidence, 
himself.  The RO's October 2001 letter indicated a 60-day 
time period within which the veteran was allowed to submit 
additional evidence, and the RO denied the veteran's claim, 
three months later, in January 2002.  The RO's April 2003 
letter, sent to the veteran following certification of the 
veteran's appeal to the Board, indicated a 30-day time period 
within which to submit additional evidence.  

The Board notes, however, that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs (Secretary), No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (the implementing regulation) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a duty to notify under the VCAA is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

Clearly, the letters soliciting information and/or evidence 
from the veteran, referred to above, each included a shorter 
time period for response than that provided by statute.  
Therefore, since this case is being remanded for the 
additional development described above, the Board finds that 
the RO must take this opportunity to inform the veteran that 
a full year is allowed to submit the additional information 
and/or evidence requested.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  For the sake of 
efficiency, the RO's adjudication of the claim should include 
consideration of the evidence submitted during the May 2003 
Board hearing (notwithstanding the veteran's waiver of his 
right to initial RO consideration of that that evidence).   

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:
1.  The RO should obtain from the 
Livermore VA medical facility  all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran from June 2002, as well as a copy 
of any VA audiological evaluation 
accomplished at that facility.   The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide sufficient information, 
and, if necessary, authorization  to 
enable it to obtain any additional 
pertinent evidence not currently of 
record.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond.    

3.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo VA examination by an 
otolarygologist (ear, nose and throat 
specialist) to obtain information as to 
the current nature and likely etiology of 
any current  hearing loss.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (to 
specifically include audiometric 
testing), and all clinical findings 
should be reported in detail. 

Regarding the latter, and based on the 
audiometric testing results, the examiner 
should specifically indicate whether the 
veteran current has hearing loss in 
either ear to an extent recognized as a 
disability for VA purposes (i.e. an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent.)  

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
currently demonstrated hearing loss is 
the result of injury or disease incurred 
in or aggravated by the veteran's 
service.  In rendering the requested 
opinion, the examiner should specifically 
consider and address the significance, if 
any, of the veteran's assertions of daily 
exposure to diesel engines while 
stationed on a tugboat in service, 
without ear protection, as well as the 
significance of any reported post-service 
noise exposure.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

8.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for service 
connection for hearing loss in light of 
all pertinent evidence (to  include 
evidence submitted during the May 2003 
Board hearing) and all pertinent legal 
authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

